              Case 19-26674-RAM               Doc 34       Filed 04/17/20         Page 1 of 1


                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

In re:                                                          Case No. 19-26674-RAM
Leana I. Adorno                                                 Chapter 13

         Debtor.            /

     DEBTOR’S OBJECTION TO NOTICE OF POSTPETITION MORTGAGE
                   FEES, EXPENSES AND CHARGES

              COMES NOW the Debtor, Leana I. Adorno, by and through the undersigned

counsel, and files this Objection to Notice of Postpetition Mortgage Fees, Expenses and

Charges filed by The Bank of New York Mellon on March 18, 2020 regarding Proof of

Claim #4 (the “Notice”) and states as follows:

         1. The Notice includes attorney’s fees that are unreasonable and excessive, namely

             attorney’s fees totaling $1,500.00 for reviewing the chapter 13 plan, filing a proof

             of claim and filing an objection to the plan. Therefore, the fees charged appear

             excessive and far above the norm for such services.

         WHEREFORE, the Debtor respectfully requests that this Honorable Court enter an

order reducing the fees to $400.00, or to another amount deemed reasonable, and for such

other relief the Court may deem just and proper.

          I hereby certify that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court set forth
in Local Rule 2090-1(A).

                                                              Submitted by:

                                                              /s/ Louis A. Hernandez
                                                              Louis A. Hernandez, Esq.
                                                              FL Bar No. 636282
                                                              Attorney for the Debtor
                                                              3785 NW 82nd Ave. Ste 417
                                                              Miami, Florida 33166
                                                              (305) 961-1157
